DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed in 12/13/2021 has been considered.

Claim Objections
3. Claims 1,2,6,7,8,9,11,12 and 13 are objected to because of the following informalities. Appropriate correction is required.

a. Claim 1 should be replaced as follows, “An apparatus, comprising an input configured to receive a modulated optical data signal, the modulated optical data signal comprising components of a plurality of polarizations, the plurality of polarizations comprising at least a first polarization and a second polarization, a first optical detector coupled to the input to receive the modulated optical data signal, wherein the first optical detector is polarization-selective or polarization-sensitive to the first polarization and passes components of the modulated optical data signal comprising the second polarization, and wherein the first optical detector is configured to output a first electrical signal, a second optical detector coupled to the first optical detector to receive from the first optical detector the components of the modulated optical data signal comprising the second polarization, wherein the second optical detector is configured to output a second electrical signal, and a processor, the processor configured to  apply a Kramers-Kronig, KK, process to the first electrical signal and to the second electrical signal, and output [the] data signal using the KK processed first and second electrical signals, wherein a combiner, like an optical coupler, is connected between the input and the first optical detector, the combiner configured to combine the modulated optical data signal with an unmodulated optical signal [such] so that the unmodulated optical signal serves as a KK carrier for the first and second polarizations”. Appropriate correction is required to make the claim clearer. 

b. Claim 2 should be replaced as follows, “The apparatus of claim 1, wherein the combiner is configured to combine the modulated optical data signal with [an] the unmodulated optical signal under a predefined polarization angle, e.g., 45°, with respect to the first and second polarizations [such] so that an intensity or a power of the unmodulated optical signal is  same for the first and second polarizations”. Appropriate correction is required to make the claim clearer. 

c.  Claim 6 should be replaced as follows, “The apparatus of claim 5, wherein the combiner is configured to combine the modulated optical data signal with the unmodulated light under a predefined polarization angle, like 45°, with respect to the waveguide polarization axes of [a] the waveguide-integrated polarization-selective dual-photodetector chip”. Appropriate correction is required to make the claim clearer.



d. Claim 7 should be replaced as follows, “The apparatus of claim 1, wherein the first optical detector further comprises a first detector, like a photodiode, outputting a first signal and a second detector, like a photodiode, outputting a second signal, the second optical detector further comprises a third detector, like a photodiode outputting a third signal, and a fourth detector, like a photodiode, outputting a fourth signal, the first detector and the second detector are connected in a balanced configuration to subtract the first signal and the second signal so as to provide the first electrical signal, the third detector and the fourth detector are connected in a balanced configuration to subtract the third signal and the fourth signal so as to provide the second electrical signal, and the combiner for combining the modulated signal with the unmodulated signal is configured to comprise two outputs each feeding the first and third detectors and the second and fourth detectors, respectively”. Appropriate correction is required to make the claim clearer.

e. Claim 8 should be replaced as follows, “The apparatus of claim 1, comprising a first waveguide-integrated polarization-selective dual-photodetector chip further comprising the first and third detectors, like photodiodes, and a second waveguide-integrated polarization-selective dual-photodetector chip  further comprising the second and fourth detectors, like photodiodes, wherein the combiner comprising two outputs is connected to the first and second waveguide-integrated polarization-selective dual-photodetector chips, respectively”. Appropriate correction is required to make the claim clearer.

f. Claim 9 should be replaced as follows, “The apparatus of claim 8, wherein the combiner is configured to combine the modulated optical data signal with the unmodulated light under a predefined polarization angle, like 45°, with respect to the waveguide polarization axes of [a] the first and second waveguide-integrated polarization-selective dual-photodetector chips”.  Appropriate correction is required to make the claim clearer.

g. Claim 11 should be replaced as follows, “The apparatus of claim 1, wherein the first electrical signal and the second electrical signal are analog signals, and wherein the apparatus further comprises a first analog-digital- converter connected between the first optical detector and [the] first KK receiver, and a second analog-digital-converter connected between the second optical detector and [the] second [first] KK receiver”.  Appropriate correction is required to make the claim clearer.

f. Claim 12 should be replaced as follows, “The apparatus of claim 1, wherein [the] digital signal processor is configured to apply a coherent dual-polarization digital signal processing to the signals from [the] first and second KK receivers, and wherein the digital signal processing may comprise one or more of the following: polarization separation, a channel estimation, e.g., blind or data-aided, a multiple-input-multiple-output, MIMO, equalization, e.g. in [the] time domain or in [the] frequency domain, a carrier phase recovery, e.g., a blind phase search or a Viterbi-Viterbi phase recovery, a compensation of residual modulator I/Q imbalances and phase errors using a real- valued MIMO time-domain equalizer, a symbol-to-bit de-mapping”. Appropriate correction is required to make the claim clearer.

g. Claim 13 should be replaced as follows, “A method, comprising receiving a modulated optical data signal, the modulated optical data signal comprising components of a plurality of polarizations, the plurality of polarizations comprising at least a first polarization and a second polarization, combining the modulated optical data signal with an unmodulated optical signal [such] so that the unmodulated optical signal serves as a Kramers-Kronig, KK, carrier for the first and second polarizations, applying the modulated optical data signal to a first optical detector to acquire a first electrical signal, the first optical detector being polarization-selective or polarization -sensitive to the first polarization and passing components of the modulated optical data signal comprising the second polarization, applying the components of the modulated optical data signal comprising the second polarization from the first optical detector to a second optical detector to acquire a second electrical signal, applying the first electrical signal to a first Kramers-Kronig, KK, receiver and the second electrical signal to a second KK receiver, and processing signals form the first and second KK receiver to output [the] data”. Appropriate correction is required to make the claim clearer.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the waveguide polarization axes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer.

Claim 8 recites the limitation "the first and second  detectors" in lines 2,3 and “the second  and fourth detector” line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer.


Claim 9 recites the limitation "the waveguide polarization axes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer.


Claim 11 recites the limitation "the first KK receiver" in line 3 and “the second KK receiver” in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer.
Claim 12 recites the limitation "the signal processor" in line 1 and “the first and second KK receivers” in lines 2,3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer.

Examiner’ Note: Claim 6 is also rejected under 35 USC 112b for being dependent upon the rejected claim 5.

Allowable Subject Matter

4. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

5. Regarding claims 1 (apparatus) and 13 (method) the closest prior art is Mark et al; (WO 2017/212492). Regarding claims 1 and 13, Mark discloses polarization multiplexed signal with X polarization and Y polarization are input to the first and optical detector 251 and second optical detector 252. Further polarization beam splitter 212 sends the X polarized signal to the first detector 251 and the Y-polarized signal to the second detector 252. Further first and second detector 251 and 252 also receives local oscillator signal LO coupled with the second polarization beam splitter 216 for serving as carrier for the KK receiver, see figure 7b as reproduced below. Detailed reasons for allowance will be provided once all the formal requirements and antecedent basis for its dependent claims are overcome and corrected.




    PNG
    media_image1.png
    443
    821
    media_image1.png
    Greyscale


b. The second closes prior art is Antonio et al; (Kramers-Kronig coherent receiver  -2016 attached). discloses direct-detection coherent receiver using Kramers-Kronig receiver, see figures 2a, 2b as reproduced below. 


    PNG
    media_image2.png
    313
    791
    media_image2.png
    Greyscale

c. The third closest prior art is Li et al; (Joint Optimisation of Resampling Rate and Carrier-to-Signal Power Ratio in Direct-Detection Kramers-Kronig Receivers -2017 attached) discloses Receiver digital signal processor using Kramers-Kronig scheme, see figure 1 as reproduced below.


    PNG
    media_image3.png
    217
    1384
    media_image3.png
    Greyscale



d. Cristian et al; (Kramers Kronig PAM transceiver and two-sided polarization-multiplexed Kramers Kronig transceiver – 2017 attached) discloses Kramers Kronig transceiver for transmitting and reception of polarization multiplexed signal, see figure as reproduced below.


    PNG
    media_image4.png
    393
    706
    media_image4.png
    Greyscale



Conclusion
6.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Chen et al (US 2016/0212003) discloses method and apparatus for improving reception of direct detection optical signals by cancelling SSBI in the transmitter DSP using SSBI canceller, see figure 8.

b. Chen et al (US 2020/0028592) discloses a self-coherent optical data receiver configured to use direct detection of optical signals by using upstream and downstream filters, see figure 3.

c. Che et al; (Direct detection of optical field beyond single polarization mode- 2018 attached) discloses direct detection of the polarization multiplexed signal, see figure 4.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636